TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00799-CR



                                   Billy Jack Vercher, Appellant

                                                   v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
      NO. C-12-0815-SB, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                After the trial court’s appointment of new appellate counsel and this Court’s

reinstatement of this appeal, appellant’s brief was due on August 2, 2014. On counsel’s motion,

the time for filing was extended to October 13, 2014. Appellant’s counsel has now filed a second

motion, requesting that the Court extend the time for filing appellant’s brief an additional 60 days.

We grant the motion for extension of time and order appellant to file a brief no later than

December 12, 2014. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

                It is so ordered this 17th day of October, 2014.
Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                2